DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is not limited to a single paragraph.  Correction is required.  See MPEP § 608.01(b). Please remove term “(Fig. 3”) at the end of the abstract to meet the requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



 	With respect to clam 1, the claimed invention recites “obtaining an energy consumption distribution between the timestamps of the new message and the older message based on the time granularity level and the energy difference”, this is unclear on how technical operation for the time granularity level and the energy difference being used corresponding to the timestamps of the new message and the older message to obtain an energy consumption distribution.
 	With respect to claim 10, the same problem occurred in this claim such indicated in the claim 1 above, therefore, the claim 10 is also rejected by the same reasons of the claim 1.
 	Dependent claims 2-9 and 11-19 are rejected based on the rejection of the base claims.
 	Claims 4 and 13 recite Trademark term “the ISO 8601 standard” is indefinite as they are not static in time, this standard is continually reviewed, updated and changed, making it use in the claim indefinite.
 	Claim 18 recites “the new messages” is not appropriate since “the new messages” is the same for the new message in the claim 10, but in repeating operation seem to be others new message?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-5, 9-14,18 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tormey et al (US 20110153474).
 	With respect to claims 1 and 19, Tormey et al teach a method for monitoring energy consumption in an electric vehicle (EV) charging network, wherein the EV charging network comprises multiple EV charging stations each equipped with an energy meter (pars 0025-0026, 0042, figures 2-4) and wherein the method comprises: a) receiving a new message from at least one of the EV charging stations, the new message comprising a timestamp, a station identifier (ID), a charging session ID unique for each charging session, and an energy meter reading (pars 0039, 0052-0054); b) storing the new message in a database comprising old messages from the EV charging stations (pars 0026, 0039); c) checking whether the database comprises an older message comprising the same station ID and charging session ID as the new message (pars 0025-0026, 0052-0054, charge stations authorization and configuration with the charge sessions; d) if the older message is present in the database, calculating a time difference and an energy difference between the new message and the older message (pars 0052-0054, 0062; e) selecting a time granularity level based on the calculated time difference (pars 0053-0054, 0066); f) obtaining an energy consumption distribution between the timestamps of the new message and the older message based on the time granularity level and the energy difference; (pars 0052-0054, 0062, 0066) and g) providing the energy consumption distribution to a station operator (pars 0065-0066). 
  	With respect to claim 10, an apparatus with the claimed invention for monitoring energy consumption in an electric vehicle charging network , wherein the EV charging network comprises multiple EV charging stations each equipped with an energy meter have configuration with server 
 	With respect to claims 2 and 11, Tormey et al teach wherein the station ID comprises a name, manufacturer information and/or geographical location of the EV charging station (pars 0042-0045).
 	With respect to claims 3 and 12, Tormey et al teach wherein the charging session ID is represented by one or more letter and/or digital characters (pars 0062, 0073).
 	With respect to claims 4 and 13, the limitation is commonly rejected by the trademark term.
 	With respect to claims 5 and 14, Tormey et al teach storing the energy consumption distribution in the database (pars 0026, 0065). 
 	With respect to claim 18, repeating operation step is rejected because it is recited at a high level of generality and purely well understood such a routine activity practice to perform repeating to facilitate the application. 

Allowable Subject Matter
Claims 6-8 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the rejection under 35 U.S.C. 112 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Williams et al (US 20140354228) discloses optimizing vehicle recharging to maximize use of energy generated from particular identified sources.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865